AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense

 

Sheet |
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case
v. (For a Petty Offense)
LEDESMAVALDIVIA, JESUS . EDCR19-00253-KK
CaseNo. CC15 7774188
USM No.

Paul C. Supple, Retained

Defendant's Attomey

 

THE DEFENDANT: LEDESMAVALDIVIA, JESUS

@ THE DEFENDANT pleaded of guilty © nolo contendere to count(s) One

 

[] THE DEFENDANT was found guilty on count(s)

The detendant is adjudicated guilty of these offenses:

 

 

Title & Section Nature of Offense _. Offense Ended Count.
43 CFR 8341.1(d) Fleeing and Attempting to Elude in Motor 11/25/2018 One
CVC 28001(a) Vehicle (ATV)

The defendant is sentenced as provided in pages 2 through _ a ___ of this judgment.

Ol THE DEFENDANT was found not guilty on count(s)

Ci Counts) . 6s CJ are dismissed on the motion of the United States.

  
    

. It is ordered that the defendant must notify the United States attorney for this district within 30 days of on chan
residence. or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully pa ihe
to pay restitution. the defendant must notify the court and United States attorney of material changes in economic cirgpyhat

Last Four Digits of Defendant’s Sac. Sec. No.:

 

Defendant’s Year of Birth: - 1990 _

City and State of Defendant's Residence:

ANAHEIM, CA

 

Name and Title of Judge

41914

 

Date
AQ 2451 (Rev, 1£/16) Judgment in a Criminal Case for a Petty Offense
Sheet 3 — Criminal Monetary Penalties

 

a

DEFENDANT: LEDESMAVALDIVIA, JESUS

CASE NUMBER: CQ]5 7774188 __ _EDCR19-00253-KK
CRIMINAL MONETARY PENALTIES

Judgment Page 2. OF -

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $5.00 $ 500.00 $0.00 — $0.00

() The determination of restitution is deferred until _
entered after such determination.

_. An Amended Judgment in a Criminal Case (AO 245C) will be

(] The defendant must make restitution (including community restitution) to the following payces in the amount listed below.

If the defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

I Loss** Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 ¢ 0.00

 

L} Restitution amount ordered pursuant to plea agreement $ .

LC] The defendant must pay interest.on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
C1 the interest requirement is waived for fine restitution.

C] the interest requirement for the fine {1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110. 1L0A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996,
AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
, Sheet 4 — Schedule of Payments

 

Judgment—-Page 3. of . 3
DEFENDANT: LEDESMAVALDIVIA, JESUS
CASE NUMBER: CC15 TTT4188 EDCR19-00253-KK
SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:
A ( Lumpsumpaymentof$ due immediately, balance due

{] notlaterthan _ 2 OF
C] in accordance wit D, OO E,or [1 F below); or

 

B OC Payment to begin immediately (may be combined with 0 C, O D,or 1 F below); or
Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
___ (e@.g.. months or years), to commence (e.g... 30 or 60 days) after the date of this judgment; or
D O Paymentinequal = (e.g, weekly, monthly, quarterly) installmentsof $ over a period of
(e.g., months or years), to commence {e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E [Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or
F Special instructions regarding the payment of criminal monetary penalties:
Total criminal monetary penalties in the amount of $525 are due by 7/12/19, payable to:
US. District Court

255 E. Temple St., Ste. 1178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

{Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Cj The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s): 0.00

[J The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: Q assessment, (2) restitution princi al, (3) restitution interest, 4) fine principal,
(3) fine interest, (6) community restitution. (7) IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution. an
court costs. .

 
